I respectfully dissent. The majority opinion misconstrues Crim.R. 24(B), I believe.
Part (9) of that rule speaks of enmity or bias, but significantly does not mention prejudice. The majority holds that since there is no showing of prejudice, there is no bias. I believe the particular choice of the word "bias" instead of prejudice by the creators of the rule was deliberate. *Page 763 
"Prejudice" means, according to Webster's New Third International Dictionary (1986) 1788, a "preconceived judgment or opinion." Prejudice can be put aside. For example, inState v. Grubb, supra, 44 Ohio App.3d 94, 541 N.E.2d 476, a sex case, some of the jurors said that they would be prejudiced by Grubb's prior convictions for other sex offenses. It is common to presume that a person with a record is more likely to be guilty, to prejudge him to be probably guilty. But the jurors inGrubb said that they could put aside their preconceptions and decide the case on the evidence. This is what the second part of Crim.R. 24(B)(9) talks about when it discusses how a juror may, upon proper examination by the court, be found to be able to set aside his preconceived notions about the case.
Bias is different, because biases cannot be set aside. Webster's, supra, at 211, defines "bias" as "such prepossession with some object or point of view that the mind does not respond impartially to anything related to this object or point of view." The death penalty is probably the best example of this because almost every American is biased on that issue, that is, they are either for it or against it on a visceral level and not likely to be convinced the other way. Bias indicates an inclination such that being impartial is almost impossible. The subsections of Crim.R. 24 list a series of potential jurors who are presumed to be biased, i.e., to have a certain mindset, such as jurors with prior convictions; those who have served on the grand jury in a case, or as juror in a prior trial of the case, or related civil trial; or jurors who are related to the victim or the defendant.
Related jurors are probably the best example of bias because one can be biased for or against one's relatives. Some relatives are liked and some are not, and some may be so remote from family contact that a juror would have no opinion either way. Nonetheless, relatives closer than the fifth degree are not allowed to serve because they cannot change their status as relatives.
That is the real issue in this case. Can a potential juror change his mind based on evidence? If a juror has read newspaper accounts, or makes presumptions about prior convictions, or tends to believe police officers are more honest than other witnesses, he can still change his mind about his preconceived notions and decide the case impartially on the facts presented. If a juror is biased, he will retain that bias, much as a relative remains a relative.
In this case, while some of the jurors said that it did not matter to them, several jurors indicated that they had objections to interracial dating. None of the prospective jurors indicated any prejudice toward the defendant. But again, the rule speaks of "bias" not prejudice. By stating that they had some objection to a black man dating a white woman, these jurors were indicating *Page 764 
that somehow a black man dating a white woman is different thana man dating a woman. The interjection of the race of the couple somehow changes the reality of the situation. One might object to a tall man dating a short woman, to a fat man dating a thin woman, to an old man dating a young woman, to an Irish man dating an Italian woman, to a Christian man dating a Jewish woman, but to do so would be to admit to a bias, to an inclination, that the criterion upon which the objection is based has substance, that it is important enough to have some objection to it. In this case the race of the defendant and the woman he dated was important enough in the minds of these jurors to be objectionable.
Unlike the prejudiced juror who can be convinced to change his prejudgment on the issue of guilt or innocence, the biased juror remains unchanged by the events of the trial. While one may strive to be unbiased and to impartially decide the case, the court places an almost impossible burden on the juror. He is not being asked to set aside what he believes to have happened,
but rather to put aside what he believes to be right and wrong.
The standard for jurors is that they be, as mentioned in the majority opinion, fair, impartial, and neutral. The standard for the trial court judge in deciding challenges for cause is abuse of discretion. In all of Ross County there are, I presume, eight people who are neutral on the issue of interracial dating. Is it not an abuse of discretion to have a case tried by some jurors who object to interracial dating when other jurors are available? I feel that it is. Thus, I dissent.